DETAILED ACTION
Claims 1-22 are pending. Applicant has amended claims 1, 13 and 22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, 10-13, 15 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ergan et al. (US 2007/0121665 A1- cited in the IDS filed 7/13/2020).

As to claim 1, Ergan teaches an electronic device (computer 110; Fig. 1 and paragraph [0011]), comprising:
at least one processor (a processing unit 120; Fig. 1 and paragraph [0011]); and 
a memory storing instructions which, when executed by the at least one processor, cause the at least one processor to:
identify a plurality of processes (processes of applications; paragraphs [0020], [0023]),
identify at least one operation-restricted process among the plurality of processes (start-up applications), the at least one operation-restricted process being operation-restricted during at least a portion of a time of running an application (at block 215, the method may launch start-up applications. At block 220, the method may determine if a particular application has been stored at block 210 as a process to be delay; paragraph [0021]),
restrict an operation of the at least one operation-restricted process during the at least the portion of the time of running the application (If the determination at block 220 is yes, the method may suspend the create process for the particular application 230. At block 235, the method may add the particular application to be delayed to a job container object. At block 240, the method may lower the process priorities for the particular application and the method may limit a working set; paragraph [0021]-[0023]), and
in response to a case that a preset condition is satisfied, release the operation restriction on a first operation-restricted process among the at least one operation-restricted process (at block 250, the timer may expire. At block 255, the priorities of the particular application may be restored and the method may un-limit the working set; paragraph [0022] and After a configurable period, the method may restore their priorities to the original settings; paragraph [0020]).

As to claim 3, Ergan teaches wherein the preset condition includes detecting at least one event, and release the operation restriction on the first operation-restricted process corresponding to a detection of the at least one event among the at least one identified process (at block 250, the timer may expire. At block 255, the priorities of the particular application may be restored and the method may un-limit the working set; paragraph [0022] and After a configurable period, the method may restore their priorities to the original settings; paragraph [0020], so the event is when the timer expire).

As to claim 7, Ergan teaches determine a priority for at least one prioritized process among the plurality of processes except for the at least one operation-restricted process (the method may allow priorities to be assigned to one of a process’s priority class, the method may allow the priorities to be adjusted higher after a period of delay after start-up; paragraph [0026]-[0028]).

As to claim 8, Ergan teaches increase a priority for at least one thread in the at least one prioritized process (the method may allow priorities to be assigned to one of a process’s priority class, the method may allow the priorities to be adjusted higher after a period of delay after start-up; paragraph [0026]-[0028]).

As to claim 10, Ergan teaches when a launching time of the application elapses, change the priority for the at least one thread to an original priority (after a configurable period, the method may restore their priorities to the original settings; paragraph [0020]).

As to claim 11, Ergan teaches wherein the present condition includes detecting at least one event, and when the at least one event is detected, release the operation restriction on the first operation-restricted process (at block 250, the timer may expire. At block 255, the priorities of the particular application may be restored and the method may un-limit the working set; paragraph [0022] and After a configurable period, the method may restore their priorities to the original settings; paragraph [0020]).

As to claim 12, Ergan teaches add the at least one operation-restricted process to an operation restriction group (at block 235, the method may add the particular application to be delayed to a job container object; paragraph [0021] and if a startup application is being boxed, and the given application process launches a child process, that child process should also be boxed; paragraph [0023]), and
in response to the operation restriction group including a second operation-restricted process corresponding to a detection of at least one event, remove the second operation-restricted process from the operation restriction group, upon detecting the at least one event (should also be unboxed when the parent (initial) process is unboxed; paragraph [0023]).

As to claim 13, it is the same as the electronic device of claim 1 above, except this is a method for controlling execution of an application on an electronic device claim, and therefore is rejected under the same ground of rejection.

As to claims 15 and 20-21, see rejections of claims 3 and 9-10, respectively.

As to claim 19, see rejections of claims 7-8 above.

As to claim 22, it is the same as the method claim 13 above except this is a non-transitory storage medium claim, and therefore is rejected under the same ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 4-6, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergan et al. (US 2007/0121665 A1).

As to claim 2, Ergan does not teach wherein the preset condition includes a launching time of the application, and wherein the instructions further cause the at least one processor to: when the launching time of the application elapses, release the operation restriction on the first operation-restricted process.
However, Ergan teaches after a configurable period, the method may restore their priorities to the original settings (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the time period is configurable, one of ordinary skill in the cart could derived a different method to determine a time to restore the applications setting, by setting the preset condition includes a launching time of the application, when the launching time of the application elapses.

As to claim 4, Ergan does not teach identify the at least one operation-restricted process based on a dependency on the application.
However, Ergan teaches the operating system needs to track the initial and derived processes being boxed. For example, if a startup application is being boxed, and the given application process launches a child process, that child process should also be boxed, and should also be unboxed when the parent (initial) process is unboxed (paragraph [0023]). Ergan further teaches the invention is to delay starts up of applications that are not necessary to the user immediately (paragraphs [0001]-[0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teaching above, the child process does not have any dependency with the running application.

As to claim 5, Ergan teaches add the at least one operation-restricted process to an operation restriction group (at block 235, the method may add the particular application to be delayed to a job container object; paragraph [0021] and if a startup application is being boxed, and the given application process launches a child process, that child process should also be boxed; paragraph [0023]) and in response to the operation restriction group including a second operation-restricted process corresponding to a detection of at least one event, remove the second operation-restricted process from the operation restriction group (should also be unboxed when the parent (initial) process is unboxed; paragraph [0023]).

As to claim 6, Ergan teaches wherein the operation restriction group is updated so that at least some of processes included in the operation restriction group are varied whenever the application runs (setting to release the process from the container object after a configurable time period; claim 6 and detecting user interaction with processes in the container object, and dynamically removing their restrictions, and/or using historical information to prevent them from being placed in the container object in the future; claim 7 and paragraph [0027]).

As to claims 14, 16-18, see rejections of claims 2 and 4-6, respectively.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergan et al. (US 2007/0121665 A1) in view of Flemming et al. (US 2012/0102499 A1 – cited in the IDS filed 07/13/2020).

As to claims 9 and 20, Ergon does not teach schedule the at least one thread to run in a first central processing unit (CPU) with a first operation speed, and schedule another thread in the at least one prioritized process to run in a second CPU with a second operation speed, and wherein the first operation speed is set to be higher than the second operation speed.
However, Flemming teaches loading an application program into a hybrid CPU system; running a multithreaded application program on a first CPU, running a single threaded application program on a second CPU, and wherein the second CPU is run at a higher speed than the first CPU (see claim 1 and paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Flemming to the system of Ergan because Flemming teaches a method that allows applications processes may be most effectively run on the system (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berry (US 2013/0042246 A1) teaches a method to suspend and/or throttling of processes for connected standby based on power management classifications assigned to processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday, Wednesday-Friday 2:30pm-5:30pm, Tuesday: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 7, 2022